IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,930


                    EX PARTE ANDRES GOMEZ LONGORIA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 06-8-22,681-D IN THE 377TH DISTRICT COURT
                             FROM VICTORIA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of murder and was

sentenced to ninety-nine years’ imprisonment. The Thirteenth Court of Appeals affirmed his

conviction. Longoria v. State, 13-07-00436-CR (Tex.App.—Corpus Christi del. Dec. 18, 2008).

        Applicant raises several claims of ineffective assistance of trial counsel, and he also contends

he was denied his right to pursue a petition for discretionary review. This Court remanded the

application to the trial court for findings. Appellate counsel, who was also trial counsel, filed an

affidavit with the trial court responding to the claims. Based on counsel’s affidavit, the trial court
                                                                                                    -2-

has entered findings of fact and conclusions of law indicating that Applicant was not timely advised

of his right to file a pro se petition for discretionary review. See Ex parte Wilson, 956 S.W.2d 25

(Tex.Crim. App. 1997).

       We hold, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause No. 13-07-

00436-CR that affirmed his conviction in Cause No. 06-8-22,681-D from the 377th District Court

of Victoria County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues. Applicant’s remaining claims are

dismissed without prejudice.



Delivered: December 12, 2012
Do not publish